DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
Response to Remarks
The amendments received on 11/09/2021 have been entered, considered, and an action on the merits follows, per the Request for Continuation received on 12/09/2021.
Previous claim objection is hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims. New issues under 35 U.S.C. 112(b) are identified in the Office Action below.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C 102, found on page 9 of the Remarks, have been considered but are moot, because the arguments are directed towards the newly amended claim language.  Amended claims 1, 3, 4, 6-8, 10-19 are being addressed for the first time on the merits in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 12, 16, and 18 indicate dependency to cancelled claim 9. Claims 12, 16, 18 should be revised to indicate dependency to claim 8. During examination, said claims are interpreted to be directly dependent off of claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8, 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth a single positive electrode and a single negative electrode by reciting “a positive electrode and a negative electrode inserted into the lower die.” The claim later further defines the single positive electrode and the single negative electrode to comprise multiple electrodes by reciting “wherein the positive electrode includes first positive electrode and a second positive electrode” and “wherein the negative electrode includes first negative electrode… and a second negative electrode.” It is unclear how a single electrode can include 
Claim 1 recites “wherein a distance between the first and second positive electrodes is greater than a distance between the first positive electrode and the negative electrode or between the second positive electrode and the negative electrode.” Regarding the two recitations of “the negative electrode” it is unclear which previously set forth negative electrode said recitations are referring to, i.e. “the first negative electrode” and/or “the second negative electrode”.
Claim 1 recites “wherein a primary current is applied through the positive electrode and the first negative electrode, and a secondary current is applied through the positive electrode and the second negative electrode.” Regarding the two recitations of “the positive electrode” it is unclear which previously set forth positive electrode said recitations are referring to, i.e. “the first positive electrode” and/or “the second positive electrode”.
Claim 3 recites “wherein each of the first negative electrode and the second negative electrode is arranged to be electrically connected with the positive electrode.”
Regarding recitation “the positive electrode”, it is unclear which previously set forth positive electrode said recitation is referring to, i.e. “the first positive electrode” and/or “the second positive electrode”
Regarding claim 3 recitation as a whole, it is noted that claim 1 previously sets forth specific electrical connections between the first and second negative electrodes and the first and second positive electrodes by reciting “a first negative electrode electrically connected to the first positive electrode and a second negative electrode electrically connected to the first positive electrode”, which makes it unclear if claim 3 is attempting to alter said previously set forth electrical connections of claim 1. 
Claim 4 recites “wherein the positive electrode, the first negative electrode, and the second negative electrode are surrounded by an insulator and inserted into the lower die.” It is unclear which previously set forth positive electrode recitation “the positive electrode” is referring to, i.e. “the first positive electrode” and/or “the second positive electrode”.
Claim 8 sets forth a single negative electrode by reciting “applying a primary current through a positive electrode and a negative electrode.” The claim later further defines the single negative electrode comprise multiple electrodes by reciting “wherein the negative electrode further includes a first negative electrode and a second negative electrode.” It is unclear how a single electrode can include multiple, plurality of electrodes, i.e. it is unclear if the claim was meant to initially set forth --a plurality of negative electrodes--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim; US 20150183019 A1) in view of Lin et al. (hereinafter Lin; CN 106475475 A).
Regarding claims 1 and 3, Kim discloses an apparatus (figure 2 and 9 as annotated below, i.e. the press apparatus of figure 2 oriented at 180° rotation, per paragraph 0067, with the electrode embodiment of figure 9) for forming an aluminum plate (paragraphs 0006 and 0007, i.e. forming an aluminum alloy plate), comprising:
an upper die having a bottom surface that corresponds to a top shape of a product to be formed, wherein the upper die is configured to descend by a press to press the aluminum plate (figure 2 as annotated below and paragraph 0067, i.e. upper die being element “300” and lower die being “200” due to 180° rotation of the press apparatus);
a lower die having an upper surface that corresponds to a bottom shape of the product (figure 2 as annotated below); and
a first positive electrode, a second positive electrode, a first negative electrode (figure 9 as annotated below, i.e. first and second positive electrodes, and a first negative located on a top surface of the lower die), and a second negative electrode (figure 9 as annotated below and paragraphs 0105 and 0112, i.e. figure 9 represents a cross section of the press apparatus along a width direction of the press, where the same electrode pattern is repeated and spaced apart in the longitudinal/length direction of the press apparatus, thus, indicating that there is second negative electrode located adjacent the first negative electrode along the length direction of the 
wherein the positive electrode and the negative electrode are exposed on the upper surface of the lower die at a portion that corresponds to a bent surface of the product (figure 9 as annotated below, i.e. the electrodes are aligned along the outline of the cavity of the die, which corresponds and produces bent portions of the product shape),
wherein a distance between the first and second positive electrodes is greater than a distance between the first positive electrode and the negative electrode (figure 9 as annotated below, i.e. the distance between the two positive electrodes is greater than the distance between the negative and one of the first positive electrode).
Kim discloses wherein the first negative electrode is electrically connected to the first positive electrode by applying a current through the first positive eelectrode and the first negative electrode (paragraph 0108). Kim does not explicitly disclose the second negative electrode being electrically connected to the second positive electrode, where a secondary current is capable of being applied through the second positive electrode to the second negative electrode.
However, in the same field of endeavor, Lin teaches an electrical heating device (figure 2) for a press apparatus (attached translation: paragraphs 0004-0005, i.e. a stamping equipment/die is a press apparatus), the device comprising a first positive electrode (figure 7, element 213A), a second positive electrode (213B), a first negative electrode (223A), and a second negative electrode (223B), wherein a primary current is applied through the first positive electrode and the first negative electrode (figure 8 and paragraph 0082, i.e. a primary current (41a) is applied through the first positive electrode (213A) to the first negative electrode (223A)), and a secondary current is applied through the second positive electrode and the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the apparatus of Kim to electrically connect the second positive electrode to the second negative electrode as taught by Lin, in order to quickly and selectively heat a desired portion/path of the plate (paragraphs 0080 and 0081).


    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    452
    472
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim et al.

Regarding claim 4
Regarding claims 6 and 7, Kim does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface. However, Kim recognizes that electrodes are placed in locations corresponding to high internal stress concentration portions of the workpiece, where said portions are susceptible to cracks and wrinkles, and where the electrodes are used to provide electrical current to the workpiece during forming in order to reduce internal stresses of the workpiece (paragraphs 0069, 0077-0078).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, because optimizing known processes and factors involves only routine skill in the art, namely optimizing the location of electrodes in a forming die based on the desired product shape in order to prevent cracks or wrinkles in the workpiece during forming. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that the first negative electrode being at a position of about 0.26x-0.4x and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it prevents cracks or wrinkles in the final product based on the desired product shape, and since Applicant’s electrode locations appear to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Claims 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fedorovich et al. (hereinafter Fedorovich; US 20080257007 A1) and Lin.
Regarding claim 8, Kim discloses a method for forming an aluminum plate (paragraphs 0006 and 0007, i.e. a method of forming an aluminum alloy plate), comprising:
seating the aluminum plate on a lower die having an upper surface that corresponds to a bottom shape of a product to be formed (figures 2 and 9 as annotated below, i.e. apparatus orientation rotated 180° per paragraph 0067);
lowering an upper die having a lower surface that corresponds to a top shape of the product shape and pressing the aluminum plate seated on the lower die (figure 2 as annotated below and paragraph 0067);
positive and negative electrodes inserted into the lower die and exposed on the upper surface of the lower die at a portion that corresponds to a bent surface of the product (figure 9 as annotated below i.e. the positive and negative electrodes are aligned along an outline of the die cavity, which corresponds and produces bent portions of the product shape; figures 2 and 7, i.e. structurally, the electrodes are exposed (400) to contact the plate)
Kim discloses a first positive electrode, a second positive electrode, and a single negative electrode. Kim does not disclose the reversed polarity of a single positive electrode, a first negative electrode, and a second negative electrode. However, in the same field of endeavor, Fedorovich teaches a forming apparatus having plurality of electrodes (figure 12), where Fedorovich emphasizes that electrode polarity designations are arbitrary and may be reversed (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to reverse the polarities of the two positive and 
Kim also discloses applying a current through the positive electrode to the negative electrodes (paragraph 0108), but Kim does not explicitly disclose electrically connecting the first positive electrode to the first negative electrode by applying a primary current and electrically connecting the second positive electrode to the second negative electrode by applying a secondary current after applying the primary current.
However, in the same field of endeavor, Lin teaches a method of heating a plate (figures 8-10) for a press apparatus (attached translation: paragraphs 0004-0005, i.e. a stamping equipment/die is a press apparatus), the method comprising applying a primary through a first positive electrode and the first negative electrode (figure 8 and paragraph 0082, i.e. a primary current (41a) is applied through the first positive electrode (213A) and the first negative electrode (223A), which electrically connects said first positive and first negative electrodes), and applying a secondary current through the second positive electrode and the second negative electrode after the primary current (figure 9 and paragraph 0082, i.e. a secondary current (41e) is applied, after the primary current, through the second positive electrode (213B) to the second negative electrode (223B), which electrically connects said second positive and second negative electrodes), in order to quickly and selectively heat a desired portion/path of the plate (paragraphs 0080 and 0081).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method of Kim to electrically connect and apply a primary current between the first positive and first negative electrodes followed by electrically connecting and applying a secondary current between the second 

    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    452
    472
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim

Regarding claims 10 and 14, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current between 26%-40% and the secondary current between 66%-83% completion progress rates of the pressing of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed progress rates, because optimizing known processes and factors involves only routine skill in the art, namely optimizing when to apply the currents, with respect to the forming progress rate, in order to reduce internal flow stresses inside the plate during different stages of the forming process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Regarding claims 12 and 16, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current 2-3 seconds after the upper die is lowered, and applying the secondary current 4-5 seconds after the upper die is lowered.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed instances, because optimizing known processes and factors involves only routine skill in the art, namely optimizing when to apply the currents, with respect to the forming progress, in order to reduce internal flow stresses inside the plate during different stages of the forming process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that applying the currents at the claimed instances provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s current application time appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Regarding claims 11, 13, 15, and 17, Kim recognizes adjusting the current densities and durations based on the material of the plate (paragraphs 0038 and 0039). Kim does not explicitly disclose the primary and secondary currents having a current density of 120-140 A/mm2 and applied for a duration of 0.5-0.9 seconds. However, in the same field of endeavor, Fedorovich further teaches applying a current density of 100-160 A/mm2 (paragraph 0040, i.e. current density of 100-160 A/mm2 encompasses the claimed range of 120-140 A/mm2) for a duration of 0.1-5 seconds (paragraph 0051, i.e. duration of 0.1-5 seconds encompasses the claimed 0.5-0.9 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the current densities and durations of Kim to be between 100-160 A/mm2 and 0.1-5 seconds as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).

Regarding claims 18 and 19, the combination of Kim, Fedorovich, and Lin teaches the positive electrode being placed vertically below the first and second negative electrodes. Kim does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, because optimizing known processes and factors involves only routine skill in the art, namely optimizing the location of electrodes in a forming die based on the desired product shape, workpiece material and thickness. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725